Title: To Alexander Hamilton from Stephen Ranney, 21 April 1800
From: Ranney, Stephen
To: Hamilton, Alexander


          
            Majr. Genl. Hambleton
            Sir
            Union Brigade, April 21, 1800
          
          Feeling my Self injured in the rank assingned to me as A Captain in the 13th. Regt.—I take the liberty to address you with fredom on the Subject; and to Spread before you my pretensions and Claims. as the rank is now arranged, I am placed as the third Captn. Captn. Meigs is the first Captn. Benjamin—2d. I have heard of no pretensions which Captn. Benjamin can have to take rank of me. It is true that He held a Subalterns Commission during the last war, but he resigned it long before the Peace, and of course, if I understand the Genl. order—can take no benifit from that—
          I build my pretensions on the following Grounds 1st. I served thro’ the whole of the last war, & tho’ young was Several years a noncommissioned officer, 2d. soon after the Peace, I was called into Command in the Miletia of Connecticut I was appointed a Captain over a Company peculiarly rude and undisciplined, in a few years I reduced this Company to a State of discipline and respectability, which would not have dishonored a Regiment of regular Troops—3d. I was appointed A Magr. in the 1st Regt of Connecticut Miletia—and continued in that Command at the time when I received my present appointment, 4th. I claim Some consideration for exertions and success in recruiting and disciplining men for the present Service—I have recruited ninety two men, a number nearly equal to one fourth part of the 13th. Regiment, among which are a large number that would not disgrace at commission—I joined my Regiment with a full Company—and in a forward State of discipline; in Stating these claims I am obliged to assume a Stile, which on a different occation might Savour of Vanity—but as it is necessary to be thus explicit in defence of my just right, I hope I shall be pardoned, the facts which I have Stated, cannot be controverted, if they Should be doubted or denied I hope I Shall have an opportunity to Substantiate them by evidence, on these Grounds I concieve my Self intitled to take rank of every Captain in the 13 Regt.—except Capt. Meigs, who having held Commission at the close of the last war is by a Genl. order placed on Superior Ground to my Self, Captain Benjamin who is placed before me once held a commission, which he voluntary resigned—this I believe is the only ground on which he pretends to claim rank of me—I have in fact experienced more years of actual Service, and held Superior Commission in the Miletia Service—If all these considerations do not decidedly place me before him I have wrongly appreciated the merits of my pretensions—
          I Have the Honor to be, with due Submission your obedt. Humb. Servt
          
            Stephen Ranney Captn. 13 Regt. Infantry
          
          
            Union Brigade April 21st. 1800—
          
        